                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

 UNITED STATES OF AMERICA                                                3:20-cr-591
                                                         Criminal No:

                        V.
                                                                      PLEA AGREEⅣ IENT
 DAVID TSUI

                                        General Provisions


       This PLEA AGREEMENT is made             this    29th day of     September, 2020, between the

United States of America, as represented by United States Attorney PETER M. MCCOY, JR,

Assistant United States Attomeys Derek      A.   Shoemake and Jim May; the Defendarft,     DAVID

TSUI, and Defendant's attorneys, Andrew B. Moorman, Sr., and David Long.

       IN CONSIDERATION of the mutual promises made herein, the parties agree as follows:

   L   The Defendant agrees to waive Indictment and arraignment, and plead guilty to an

       Information charging, CONSPIRACY TO DEFRAUD THE UNITED STATES, in

       violation of Title 18, United States Code, Section 371.

       In order to sustain its burden of proof, the Government is required to prove the following:

                                                  Count   I
       A.     First, that two or more persons agreed to do something which federal law prohibits,

              that is, the violations set forth in the information;

       B.     Second, that the defendant knew         of the conspiracy and willfully joined the
              conspiracy; and

       C.     Third, that at some time during the existence of the conspiracy or agreement, one

              of the members of the conspiracy knowingly performed, in the District of South
          Carolina, one ofthe overt acts charged in the Information in order to accomplish

          the object or purpose of the agreement.

 The penalty for this offense is:

A maximum term ofnot more than 5 year, a fine ofup to $250,000 and a term ofsupervised

release   ofup to 3 years, plus   a special assessment   of$100.

The Defendant understands and agrees that monetary penalties [i.e., special assessments.

restitution, fines and other payments required under the sentence] imposed by the court

are due immediately and subject to enforcement by the United states as civil judgments,

pursuant   to 18 USC 0 3613. The Defendant also            understands that payments made in

accordance    with installment schedules set by the Court are minimum payments only and

do not preclude the government from seeking to enforce thejudgment against other assets

of the defendant at any time, as provided    in l8 USC $$ 3612,3613     and 3664(m).

The Defendant further agrees to enter into the Bureau of prisons Inmate Financial

Repayment Program      if   sentenced to a term   of incarceration with an unsatished monetary

penalty. The Defendant further understands that any monetary penalty imposed is not

dischargeable in bankruptcy.

       A.       Special Assessment: Pursuant to I 8 U.S.C. g3013, the Defendant must pay

                a special assessment of $100.00 for each felony count for which he is

                convicted. This special assessment must be paid at or before the time ofthe

                guilty plea hearing, or during participation in the Bureau ofPrisons Inmate

                Financial Repayment Program if this plea results in incarceration.

       B.       Restitution: The attorneys for the Government and the Defendant agree that

                the appropriate amount of restitution in this case pursuant to 18 U.S,C.    $
                    3663 is $1,003,300, and Defendants are        jointly and severally liable for this

                    payment. The Defendant understands that this stipulation is not binding

                   upon the Court or the United States Probation Office, and the Defendant

                   shall have no right to withdraw its plea should this stipulation not be

                   accepted. Further, the Defendant understands and acknowledges that this

                   stipulation is binding upon the Government only in the event that the

                   Defendant complies with ALL the terms of this agreement. Finally, the

                   Defendant agrees to cooperate fully with the Govemment in identi$ing all

                   victims.

            C.     Fines: The Defendant understands that the Cou( may impose a fine

                   pursuant to 18 U.S.C. gg 3571 and 3572.

    The Defendant understands that the obligations of the Government within the plea

    Agreement are expressly contingent upon the Defendant's abiding by federal and state laws

    and complying with any bond executed in this case. In the event that the Defendant fails

    to comply with any of the provisions of this Agreement, either express or implied, the

    Govemment    will   have the right, at its sole election, to void all of its obligations under this

    Agreement and the Defendant       will not   have any right to withdraw his plea of guilty to the

    offense(s) enumerated herein.

                                 Cooneration and Forfeiture

4   The Defendant agrees to be      fully truthful   and forthright   with federal, state and local law

    enforcement agencies by providing full, complete and truthful information about all

    criminal activities about which he has knowledge. The Defendant must provide full,

    complete and truthful debriefings about these unlawful activities and must           fully disclose
     and provide truthful information to the Government including any books, papers, or

     documents or any other items         of evidentiary value to the investigation. The Defendant

     must also testift fully and truthfully before any grand juries and at any trials or other

     proceedings   if   called upon to do so by the Government, subject to prosecution for perjury

     for not testifuing truthfully. The failure of the Defendant to be fully truthful and forthright

     at any stage will, at the sole election of the Government, cause the obligations of           the

     Govemment within this Agreement to become null and void. Further, it is expressly agreed

     that if the obligations of the Govemment within this Agreement become null and void due

     to the lack of truthfulness on the part of the Defendant, the Defendant understands that:

            A.          the Defendant will not be permitted to withdraw his plea of guilty to the

                        offenses described above;

            B.          all additional   charges known      to the Government may be filed in      the

                        appropriate district;

            C.          the Government     will    argue   for a maximum sentence for the offense to

                        which the Defendant has pleaded guilty; and

            D.          the Government    will   use any and all information and testimony provided by


                        the Defendant pursuant to this Agreement, or any prior proffer agreements,

                        in the prosecution of the Defendant of all charges.

5,   The Defendant agrees to submit to such polygraph examinations as may be requested by

     the Government and agrees that any such examinations shall be performed by a polygraph

     examiner selected by the Government. Defendant further agrees that his refusal to take or

     his failure to pass any such polygraph examination to the Govemment's satisfaction will




                                                     4
     result, at the Govemment's sole discretion, in the obligations of the Government within the

     Agreement becoming null and void.

6    The Government agrees that any self-incriminating information provided by the Defendant

     as a result   ofthe cooperation required by the terms of this Agreement, although available

     to the Court, will not be used against the Defendant in determining the Defendant's

     appticable guideline range for sentencing pursuant to the U.S Sentencing Commission

     Guidelines. The provisions of this paragraph shall not be applied to restrict any such

     information:

             A.        knoum to the Govemment prior to the date of this Agreement;

             B.        concerning the existence      ofprior convictions    and sentences;

             C.        in   a prosecution for   perjury or giving a false statement; or

             D.        in the event the Defendant breaches any ofthe terms ofthe Plea Agreement'

             E.        used to rebut any evidence or arguments offered            by or on behalf of the

                       Defendant (including arguments made or issues raised sua sponte by the

                       District Court) at any stage ofthe criminal prosecution (including bail, trial,

                       and sentencing).



7.   Provided the Defendant cooperates pwsuant to the provisions of this Plea Agreement, and

     that cooperation is deemed by the Government as providing substantial assistance in the

     investigation or prosecution of another person, the Government agrees to move the Court

     for a downward departure or reduction of sentence pursuant to United States Sentencing

     Guidelines $5K1.1, Title 18, United States code, $ 3553(e)              q   Federal Rule of criminal

     procedure 35(b). Any such motion by the Govemment is not binding upon the court, and

     should the Court deny the motion, the Defendant           will   have no right to withdraw his plea.
8   The Defendant agrees to voluntarily surrender to, and not to contest the forfeiture by, the

    United States of America ofany and all assets and property, or portions thereof, owned or

    purchased by the Defendant which are subject to forfeiture pursuant to any provision         of

    law and which are in the possession or control of the Defendant or Defendant's nominees.

    The assets to be iorfeited are a money judgment in the amount of $250,000, representing a

    portion ofthe amount ofgross proceeds ofthe offense(s) ofconviction.

    Following the entry of this plea agreement, defendant agrees to the Court's prompt entry

    of a Preliminary Order of Forfeiture incorporating a money judgment           as mandated by

    Fed.R.Crim.P. 32.2, which shall in any event, be submitted for entry before sentencing.

    Defendant acknowledges that he understands that the entry ofa forfeiture money j udgment

    is part   ofthe sentence that will be imposed in this case, and waives any failure by the Court

    to advise him ofthis, pursuant to Rule 11(b)(1)(J) or otherwise, at any time his guilty plea

    is accepted.

    The Defendant agrees that the United States shall, at its option, be entitled to the forfeiture

    ofany property (substitute assets) of the Defendant up to the value ofthe money judgment.

    The Court shall retain jurisdiction to settle any disputes arising from application of this

    clause. The Defendant agrees that forfeiture of substitute assets as authorized herein shall

    not be deemed an alteration ofthe Defendant's sentence. The Defendanl understands that

    he is   jointly and severally liable for payment of the money judgment, along with any co-

    defendants against whom a money judgment is imposed.

    The Defendant agrees to take all steps necessary to identifu and locate all substitute assets

    and to transfer custody       of such assets to the United    States before the Defendant's

    sentencing. The Defendant agrees to take all steps necessary to assist the government in
     obtaining clear title to any substitute assets before the Defendant's sentencing. In addition

     to providing full and complete information about substitute assets, these steps include, but

     are not limited to, the surrender   oftitle, the signing ofa consent decree of forfeiture,    and


     signing ofany other documents necessary to effectuate such ffansfers.

                               Merser and Other Provisions

9    The Defendant represents to the      cout that he   has met   with his attomeys on a sufficient

     number ofoccasions and for a sufficient period of time to discuss the Defendant's case and

     receive advice; that the Det'endant has been truthful with his attorneys and related all

     information of which the Defendant is aware pertaining to the case; that the Defendant and

     his attomeys have discussed possible defenses,       if   any, to the charges in the Information

     including the existence of any exculpatory or favorable evidence or witnesses, discussed

     the Defendant's right to a public hial by   jury or by the Court, the right to the assistance of

     counsel throughout the proceedings, the right to call witnesses in the Defendant's behalf

     and compel their attendance at trial by subpoena, the right to confront and ctoss-examine

     the Government's witnesses, the Defendant's right to       testifr in his own behalf, or to remain

     silent and have no adverse inferences drawn from its silence; and that the Defendant, with

     the advice of counsel, has weighed the relative benefits of a trial by      jury or by the Court

     versus a plea of guilty pursuant to this Agreement, and has entered this Agreement as a

     matter of the Defendant's free and voluntary choice, and not as a result of pressure or

     intimidation by any person.

10   The Defendant is aware that   l8 U.S.C.   $ 3742 and 28    U.S.C. $ 2255 afford every defendant

     certain rights to contest a conviction and/or sentence. Acknowledging those rights, the

     Defendant,   in   exchange   for the concessions made by the Government in this              Plea




                                                 7
      Agreement, waives the right to contest either the conviction or the sentence in any direct

      appeal or other post-conviction action, including any proceedings under 28 U.S.C. 5 2255.

      This waiver does not apply to claims of ineffective assistance of counsel, prosecutorial

      misconduct,   or future changes in the law that affect the defendant's       sentence. This

      agreement does not affect the rights or obligations of the Government as set forth     in   18


      U.S.C. $ 3742(b). Nor does it limit the Government in its comments in or responses to any

      post-sentencing matters.

      The Defendant waives all rights, whether asserted directly or by a representative, to request

      or receive from any department or agency of the United States any records pertaining to

      the investigation or prosecution of this case, including without limitation any records that

      may be sought under the Freedom of Information Act, 5 U.S.C. $ 552, or the Privacy Act

      of 1974,5 U.S.C.   $ 552a.

12.   The Defendant understands that, upon sentencing, the District of South Carolina   will report

      his conviction to the Department of Justice's Bureau of Justice Assistance prusuant to 10

      U.S.C. $ 2408 for inclusion in the Defense Procurement Fraud Debarment Clearinghouse

      database and the System for Award Management of the General Services Administration.

      The Defendant understands that 10 U.S.C. $ 2408 provides for a mandatory term of

      debarment of at least five years, which term may only be waived if the Secretary of Defense

      determines a waiver is in the interests of national security. The Defendant understands that

      he also may be subject to administrative action by other federal or state agencies, based

      upon the conviction resulting from this Plea Agreement and upon grounds other than l0

      U.S.C. $ 2408, and that this Plea Agreement in no way controls whatever action, if any,

      other agencies may take. The defendant nevertheless affirms that he wants to plead guilty
      regardless of the debarment or administrative action consequences of his plea. Therefore,

      the Defendant waives any and all challenges to his guilty plea and to his sentence based on

      the debarment or administrative action consequences of his plea, and agrees not to seek to

      withdraw his guilty plea, or to file a direct appeal or any kind of collateral attack

      challenging his guilty plea, conviction, or sentence based on such consequences of his

      guilty plea. However, the District of South Carolina agrees that, if requested, it will advise

      the appropriate officials of any governmental agency considering such administrative

      action of the fact, manner, and extent of any cooperation of the Defendant as a matter for

      that agency to consider before determining what administrative action,     if   any, to take.


13.   The parties hereby agree that this Plea Agreement contains the entire agreement of the

      parties; that this Agreement supersedes all prior promises, representations and statements

      of the parties; that this Agreement shall not be binding on any party until the Defendant

      tenders a plea of guilty to the court having jurisdiction over this matter; that this Agreement

      may be modified only in writing signed by all parties; and that any and all other promises,

      representations and statements, whether made prior to, contemporaneous with or after this

      Agreement, are null and void.




                                                 9
       タ
              DAVID LONG
              ATTORNEY FOR THE DEFENDANT




  9/29/2020   酬 麗熙嶽飾鱈 タ
              羹
              JIM MAY
Datc
              DEREK A SHOEMA旺
              ASSISTANT UNITED STATES ATTORNEYS




                10｀
